Citation Nr: 0807660	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-42 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable initial rating for the service-
connected residuals of a pelvic injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel



INTRODUCTION

The veteran had active service from July 1967 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, that established service connection for 
the residuals of a pelvic injury received by the veteran in 
1967 while he was in active service.  This service-connected 
disability has been rated as 0 percent disabling.

The veteran requested a hearing before the RO in Jackson, 
Mississippi.  The requested hearing was conducted in December 
2004 by the Decision Review Officer (DRO) in Jackson, 
Mississippi.  The veteran was given the opportunity to 
explain his case and submit additional evidence.  


FINDING OF FACT

The residuals of the veteran's service connected pelvic 
injury include some pain, as well as right thigh flexion 
limited to 90 degrees.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a service-
connected pelvic disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5252 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that letters received by the veteran 
adequately explained the evidence which would warrant a 
higher rating, as is required by the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
letter dated May 2004 informed the veteran that he may submit 
evidence showing that his service connected pelvis injury had 
increased in severity, such as a statement from his doctor, 
results of lab tests or x-rays, and dates of examinations and 
tests.  He was also advised that he could submit his own 
statement, describing his symptoms and severity, if he had 
not recently been examined by a doctor.  It was stressed that 
in order for the veteran's claim to succeed, he must submit 
evidence showing that his service-connected disability had 
gotten worse.  

The August 2005 supplemental statement of the case (SSOC) 
also informed the veteran that VA determined the disability 
rating by using a schedule for evaluating disabilities, and 
outlined the considerations used by the Board when making a 
rating decision.  The Board further notes that the veteran 
was provided extensive information regarding the Diagnostic 
Code, with particular emphasis on sections 5250 - 5255.  

In addition, there was no prejudice as a result of the timing 
of the notification.  The VA has no additional duty to inform 
the appellant, and as such, the appeal may be adjudicated 
without a remand for further notification.  The veteran's 
claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment record and providing an examination when necessary.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service medical 
records for this veteran.  The veteran submitted private 
medical documentation in support of his claim, and was 
provided an opportunity to set forth his contentions during 
the hearing before the DRO in December 2004.  The appellant 
was also afforded VA medical examinations in December 2004 
and July 2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained, and the veteran's representative stated the 
case is fully developed for review.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a pelvic disorder.  As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In the currently appealed March 2004 decision, the RO 
established service connection for the residuals of a pelvic 
injury, based in part on the review of the veteran's service 
medical records that showed that he was treated for a 
suspected stress fracture of the right femoral neck.  A 
noncompensable evaluation was assigned, effective in November 
2003, based mainly on the review of a March 2004 VA 
examination, discussed below.  

The veteran's pelvic disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5299-5252.  The veteran's 
pelvic disability does not have a specific diagnostic code.  
When a veteran is diagnosed with an unlisted condition, it 
must be rated under an analogous diagnostic code.  38 C.F.R. 
§§ 4.20, 4.27.  The diagnostic code is "built-up" by 
assigning the first two digits from that part of the schedule 
most closely identifying the part of the body involved and 
then assigning "99" for the last two digits for all unlisted 
conditions.  Then, the disability is rated by analogy under a 
diagnostic code for a closely related disease that affects 
the same anatomical functions and has closely analogous 
symptomatology.  Therefore, the veteran's service-connected 
pelvic disability is rated according to the analogous 
condition of limitation of flexion of the thigh.  38 C.F.R. § 
4.71a, DC 5252.  

As an initial matter, the Board is satisfied that the RO's 
assignment of a disability rating under Diagnostic Code 5252, 
by analogy, was proper.  This Diagnostic Code encompasses the 
functions affected, and the anatomical localization and 
symptomatology are closely analogous to the veteran's 
disability.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14.  

Diagnostic Code 5252 addresses limitation of flexion of the 
thigh.  Under this diagnostic code, a 10 percent rating 
requires limitation of flexion to 45 degrees.  If the thigh 
is not limited to 45 degrees, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Standard range of hip motion is from 0 degrees (extension) to 
125 degrees (flexion) and 45 degrees (abduction).  See 38 
C.F.R. § 4.71, Plate II.  The facts demonstrate that the 
veteran has remained within this range through his last 
examination.

Considering all pertinent evidence in light of the above, the 
Board finds that a schedular rating in excess of 0 percent is 
not warranted at any point since the effective date of the 
grant of service connection for the veteran's pelvic 
disability.  

A VA examination was accomplished in March 2004, the report 
of which indicates that examining the veteran's right hip was 
difficult because of pain associated with a right knee 
disability.  Physical examination revealed pain on internal 
and external rotation of the hip, which was to 20 and 10 
degrees, respectively.  Pain was also elicited on right hip 
flexion, which was to 90 degrees.  Extension of the hip was 
noted to be to 20 degrees with some discomfort. 

On VA examination in December 2004, the veteran had flexion 
up to 90 degrees, external rotation of 10 degrees, and 
internal rotation up to 20 degrees with pain.  The doctor 
noted the examination was difficult because of the pain the 
veteran was experiencing from his nonservice-connected right 
knee.  The examiner also determined upon reviewing the 
veteran's history that prior to his right knee pain, the 
veteran's hip pain was intermittent and not sufficient to 
restrict his activities at work, home, or socially.  Also, 
during the examination, his pain was not sufficient to 
restrict active or passive motion, and there was no 
indication of muscle atrophy associated with the muscles of 
hip movement.

On VA examination in July 2005, the veteran had flexion of up 
to 90 degrees, external rotation of 45 degrees, internal 
rotation of 30 degrees, abduction of 45 degrees, and 
adduction of 30 degrees.  The veteran stated that he 
experienced pain when performing the motions, and the 
examiner noted the veteran had tenderness in his right 
buttock.  

Significantly, the examiner concluded in the 2005 VA report 
that the pain was associated with the veteran's lumbar spine 
- a disorder not connected to service.  The examiner 
indicated that the stress fracture that the veteran suffered 
in service had completely healed and was no longer evident 
upon x-ray, and such a stress fracture is painless upon 
healing.  In fact, fractures of the pubic rami, such as the 
one suffered by the veteran, cause groin pain instead of 
buttocks pain according to the examiner.  While the veteran 
does indeed feel pain, the examiner opined that this pain was 
emanating from his lumbar spine into his buttocks, and that 
is what the veteran is experiencing.  

The Board is not refuting the fact that the veteran is 
suffering pain throughout his right leg.  All VA examinations 
agree that the veteran is in pain, medical reports from 1999 
show that the veteran sought treatment for right knee pain 
and lower back pain, and the veteran himself described the 
history of pain he has suffered in his December 2004 hearing 
testimony.  However, the issue before the Board is whether 
this pain is a result of the veteran's service-connected 
pelvic injury.  According to the provider who conducted the 
2005 VA examination, a stress fracture to the hip that has 
healed (as this veteran's fracture had) would not cause pain.  

Lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of 
the witness's personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  While the veteran is certainly 
competent to testify to his pain and to his initial hip 
injury received while in service, he is not competent to 
state the etiology of his current pain.  The veteran suffers 
from lumbar spine pain and daily pain in the right knee, as 
well as pain radiating into his right buttock.  To parcel out 
which of these disorders would cause the pain described by 
the veteran requires medical, rather than lay, evidence.  Cf. 
Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that 
the Board can differentiate between nonservice-connected and 
service-connected symptomatology when there is medical 
evidence that does so).  

Based on the findings noted above, and considering additional 
impairment associated with pain, weakness, incoordination and 
fatigue associated with motion (see De Luca, supra), the 
criteria for a compensable rating percent are not met under 
Diagnostic Code 5252, as the veteran has at least 90 degrees 
of flexion, and 45 degrees of abduction.  Even considering 
the discomfort and pain associated with hip movement (without 
conceding that pain has been objectively demonstrated to be 
related to the pelvic injury), it has not been shown to limit 
right hip movement to 45 degrees, which would warrant a 10 
percent evaluation.  In ay event, while the veteran indeed 
experiences pain throughout much of his right leg, it is the 
opinion of the VA examiner that the pain is unrelated to the 
veteran's service-connected hip injury.  As such, there is no 
justification for the Board to assign an initial compensable 
rating.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The preponderance of the evidence 
is against the appellant's claim of entitlement to an 
increased rating for his service-connected residuals of a 
pelvic injury.  The claim must be denied.


ORDER

A compensable initial evaluation for the service-connected 
residuals of a pelvic injury is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


